UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 98-6497



SHERMAN D. PAYNE-EL,

                                           Petitioner - Appellant,

          versus


WARDEN, FCI Cumberland,

                                            Respondent - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. William M. Nickerson, District Judge.
(CA-98-150-WMN)


Submitted:   June 18, 1998                  Decided:   July 9, 1998


Before MURNAGHAN and WILKINS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Sherman D. Payne-El, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court’s order denying

relief on his petition filed under 28 U.S.C.A. § 2254 (West 1994 &

Supp. 1998). We have reviewed the record and the district court’s

opinion and find no reversible error. Accordingly, we deny Appel-

lant’s motion to file a supplemental informal brief, deny a cer-

tificate of appealability, and dismiss the appeal on the reasoning

of the district court. Payne-El v. Warden, No. CA-98-150-WMN (D.

Md. Mar. 6, 1998). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                         DISMISSED




                                2